FILE COPY


         RE:   Case No.   15-0037                              DATE:   1/15/2015
         COA #:   12-13-00344-CV        TC#:   CV-01271-12-3
STYLE:   LOUIE LAWSON,    REPRESENTATIVE OF THE ESTATE OF CAROLYN BURNS
    v.   CITY OF DIBOLL,     TEXAS
      A petition for review was filed today in the above-styled
case.  Respondent may file either a response, or a waiver of
response.  If you file a waiver, the Court will not grant the
petition without first requesting a response.  (Tex. R. App. P.
53.3)  There is no fee for a response or a waiver.




                               MS.   CATHY     S.   LUSK
                               CLERK,    TWELFTH COURT OF APPEALS                                          -n

                               1517 WEST FRONT,            SUITE 354          o
                               TYLER,    TX     75702

                                                                                                 >


                                                                                         ^-S          £3
                                                                                         >•_ r^-      % o
                                                                                             C3       o    -n
                                                                                                 in   CO J>

                                                                              r~ \,                   f7>' "O
                                                                                                      -a m
                                                                                         —   "

                                                                                                      o     >
                                                                                  7s f                **    r-